



SETTLEMENT AGREEMENT AND RELEASE
This Settlement Agreement and Release is entered into this 25th day of
September, 2017 (the “Effective Date”) by and between: (a) Jeremy Gamboa, as
well as any and all executors, administrators, personal representatives, heirs,
family members, spouses, sureties, or other individuals claiming through Jeremy
Gamboa (“Gamboa”); and (b) Ferrellgas, Inc., and any and all current and former
employees, managers, officers, directors, stockholders, members, shareholders,
owners, partners, general partners, limited partners, governors, trustees,
attorneys, agents, agencies, franchisees, franchisers, third-party
administrators, insurers, servants, representatives, parent and subsidiary
companies, predecessors and successors in interest, assigns, and related or
affiliated entities of Ferrellgas, Inc., and all other persons, firms, or
corporations with whom any of the former have been or may hereafter be
affiliated (“Ferrellgas”), to settle any and all differences, disputes,
grievances, claims, charges, and complaints, whether known or unknown, that the
parties have or arguably may have against one another arising out of or in any
way relating to Gamboa’s employment with Ferrellgas and/or the pending
arbitration claims the parties have filed against each other, in Julio E. Rios,
II and Jeremy H. Gamboa v. Ferrellgas, Inc., 01-16-005-4930, through the
American Arbitration Association. In consideration for the covenants,
conditions, and obligations set forth in this Settlement Agreement and Release,
the parties agree as follows:


1.Release by Gamboa: Except as set forth in Paragraph 13 below, Gamboa hereby
forever waives, releases, absolves, and discharges Ferrellgas, its current and
former employees, managers, officers, directors, stockholders, members,
shareholders, owners, partners, general partners, limited partners, governors,
trustees, attorneys, agents, agencies, franchisees, franchisers, third-party
administrators, insurers, servants, representatives, parent and subsidiary
companies, predecessors and successors in interest, assigns, and related or
affiliated entities, and all other persons, firms, or corporations with whom any
of the former have been or may hereafter be affiliated, whether known or
unknown, from any and all claims, charges, demands for relief, or causes of
action, whether known or unknown, arising out of or in any way relating to
Gamboa’s employment with Ferrellgas, including but not limited to any acts or
omissions of any of the foregoing entities or individuals occurring at any time
before or as of the date of Gamboa’s execution of this Settlement Agreement and
Release arising from acts or omissions predating the execution of this
Agreement, as well as any future claims now and forever. This Release includes,
but is not limited to, the following claims: breach of contract; workers’
compensation retaliation; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., as amended; 42 U.S.C. § 1981, the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., as amended (“ADEA”); the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq.; the Employee Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Federal Employers Liability Act, 45
U.S.C. § 51 et seq.; the Fair Labor Standards Act, Texas (or any other) state
law; or any claims for discrimination, retaliation, harassment, hostile work
environment, breach of contract, intentional or negligent infliction of
emotional distress, defamation, interference with contract, unpaid wages, unjust
enrichment, or any other cause of action based on federal, state, or local law
or the common law, whether in tort or in contract.
2.    Release by Ferrellgas: Ferrellgas hereby forever waives, releases,
absolves, and discharges Gamboa, his agents, attorneys, servants,
representatives and any companies or entities in which he is a trustee and/or
controlling shareholder from any and all claims, charges, demands for relief, or
causes of action, whether known or unknown, arising out of or in any way
relating to Gamboa’s employment with Ferrellgas, including but not limited to
any acts or omissions of Gamboa occurring at any time before or as of the date
of Gamboa’s execution of this Settlement Agreement and Release arising from acts
or omissions predating the execution of this Agreement, as well as any future
claims now and forever.
3.    Covenant Not to Sue: The parties further agree that they will not
institute any legal or administrative proceeding against the other as to any
matter arising out of or in any way relating to Gamboa’s employment with
Ferrellgas (except as necessary to enforce this Agreement, including any
surviving rights or obligations pursuant to Paragraphs 12 or 13 below). If
either party violates this covenant, the party shall be liable to the other for
reasonable attorneys’ fees and other litigation costs incurred in defending
against such a lawsuit.
4.    Payment: As contemplated by this Settlement Agreement and Release, and in
exchange for the agreements and obligations in it, Ferrellgas shall pay Gamboa a
total of Five Hundred Eighty Thousand Dollars and No cents ($580,000.00).
5.    Satisfaction and Indemnification As To Liens: Gamboa acknowledges that if
any liens exist against the sums paid pursuant to this Settlement Agreement and
Release, all such liens are the sole obligation and responsibility of Gamboa,
and he agrees to fully satisfy them. Gamboa acknowledges and agrees that he will
indemnify, defend, and hold Ferrellgas harmless from and against any and all
claims, demands, obligations, actions, causes of action, fees, attorneys’ fees,
damages, costs, and expenses associated with any lienholder’s claim or action.
6.    Reliance Solely On Own Counsel: In entering into this Settlement Agreement
and Release, the parties have relied upon the legal advice of their attorneys,
who are the attorneys of their choice, and agree that the terms of this
Settlement Agreement and Release have been read by them and explained to them by
said attorneys, and that those terms are fully understood and voluntarily
accepted by them. This Settlement Agreement and Release has been negotiated by
the parties through their respective counsel. The parties warrant, represent,
and agree that they are not relying on the advice of the other party, or anyone
associated with the other party, as to the income tax or other consequences of
this Settlement Agreement and Release. Gamboa acknowledges and agrees that
Ferrellgas has not made any representations to him as to the taxability or
nontaxability of the payments to be made pursuant to paragraph 4 of this
Settlement Agreement and Release. Gamboa further acknowledges and agrees that he
shall be solely responsible for the payments of any taxes and/or penalties that
may be assessed against him by any taxing authority in connection with the
payments made by Ferrellgas pursuant to this Settlement Agreement and Release
and Gamboa agrees to indemnify and hold Ferrellgas harmless from any taxes or
penalties assessed by any taxing authority against Ferrellgas in connection with
the payments made under this Settlement Agreement and Release.
7.    Dismissal of the Arbitration: The Parties agree that they will work
together and promptly submit the required materials to resolve, dismiss, and
close the parties’ pending arbitration with prejudice upon payment of the
amounts described in paragraph 4.
8.    Fees and Costs: Each party shall bear all attorneys’ fees, costs and
expenses arising from the actions of the party’s own counsel in connection with
the arbitration, this Settlement Agreement and Release, and the matters and
documents relating hereto, including the filing of any required dismissal
pleadings.
9.    Distribution of Settlement Proceeds: Gamboa and his attorneys are solely
responsible for distribution of all settlement proceeds in accordance with state
law, federal law, the order of the Panel or a Court, and the agreement between
Gamboa and his counsel.
10.    Confidentiality: No party shall originate any publicity, news release, or
other such general public announcement or make any other disclosure to any third
party regarding the terms of this Agreement without the express written consent
of the other party. (The foregoing provision is not intended to limit
communications deemed reasonably necessary or appropriate by a party to its
affiliates, employees, shareholders, directors, officers, accountants, auditors,
and legal counsel). Notwithstanding the foregoing provision, the parties shall
not be prohibited from making any disclosure or release that is required by law,
court order, applicable regulation; or is required for any pending litigation,
including, but not limited to, the case Eddystone Rail Company, LLC v. Bridger
Logistics, LLC et. al., Civil Action No. 2:17-cv-00495-RK, pending in the United
States District Court for the Eastern District of Pennsylvania (the “Eddystone
Case”); or is considered necessary by counsel to fulfill an obligation under
securities laws or the rules of the New York Stock Exchange or other applicable
stock exchange or to protect any intellectual property right in any territory.
The parties agree that, with regard to any required disclosure to the Securities
and Exchange Commission regarding this Agreement or the fact that it is made on
or around the Effective Date, prior notice to the other parties shall not be
required.
11.    No Admission Of Liability: The parties acknowledge and agree that this
Settlement Agreement and Release is entered into as a compromise to avoid the
time, trouble, and expense of litigating the claims at issue in the arbitration,
and the parties acknowledge and agree that the terms and conditions set forth in
this Settlement Agreement and Release should not be construed as an admission of
liability by either party.
12.    Entire Agreement (With Exceptions): This Settlement Agreement and Release
has been jointly prepared by the parties, and all parties had input into their
content before execution. Except as described in this paragraph, any and all
prior agreements, either written or oral, that are not embodied in this
Settlement Agreement and Release are of no force and effect. This Settlement
Agreement and Release shall not be modified or amended except by an instrument
in writing signed by all of the parties to this release. Except as described in
this paragraph, there are no promises, terms, conditions, or obligations other
than those contained in the Settlement Agreement and Release.
All post-employment contractual obligations still in effect remain in effect
according to their terms, including but not limited to the following:
•
Paragraph 21 (Survival of Agreement) and Paragraph 11 (Assistance with Claims)
of Gamboa’ Employment Agreement;

•
Non-Competition Agreement (in its entirety);

•
Purchase & Sale Agreement (to the extent it has any post-sale obligations on Mr.
Gamboa, such as Section 6.10 (Non-Competition; Non-Solicitation)); and

•
Indemnification.



13.    Survival of Ferrellgas’ Indemnification and Advancement Obligations.
Ferrellgas acknowledges and affirms (1) the indemnification and advancement
obligations owed by it to Gamboa pursuant to Ferrellgas’, its affiliates’, and
its subsidiaries’ organization documents, including (without limitation)
Ferrellgas’s Third Amended and Restated Agreement of Limited Partnership and (2)
Gamboa’ right to coverage under certain Director & Officer policies maintained
by Ferrellgas and Bridger, LLC (collectively, the “Advancement and Defense
Obligations).” Ferrellgas and its subsidiaries and affiliates expressly agree
that these Advancement and Defense Obligations survive this Settlement Agreement
in total, including (without limitation) Ferrellgas’ Advancement and Defense
Obligations owed to Gamboa in connection with the Eddystone Case. Further, the
parties agree that the releases by Gamboa set forth in Paragraph 1 above do not
apply to, amend, revise, release, or affect in any other way Ferrellgas’
Advancement and Defense Obligations, which remain in full force and effect per
their existing terms.
14.    Enforceability: This Settlement Agreement and Release is contractual and
not a mere matter of recital. All remedies at law or in equity shall be
available for the enforcement of this Settlement Agreement and Release. This
Settlement Agreement and Release may be pleaded as a full bar to the enforcement
of any claims a party, or anyone making a derivative claim through a party, has
or may have against the other party arising out of Gamboa’s employment. In the
event of any lawsuit seeking to enforce the terms of this Agreement, the
prevailing party shall be entitled to the party’s attorneys’ fees and costs.
15.    Severability: If, after the date hereof, any provision or paragraph of
this Settlement Agreement and Release is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable. In lieu thereof, there shall be added a provision as similar in terms
to such illegal, invalid and unenforceable provision as may be possible and be
legal, valid and enforceable.
16.    Applicable Law: This Agreement shall be interpreted and construed in
accordance with the laws of the State of Kansas and any disputes regarding this
Agreement shall be brought in a state district court of Kansas or in the United
States District Court for the District of Kansas.
17.    Successors: This Agreement shall be binding upon and inure to the benefit
of the parties hereto, as well as upon their heirs, next of kin, executors,
administrators, successors, and assigns.
18.    Acknowledgments: Gamboa hereby acknowledges and agrees:
A.
That he understands all of this Settlement Agreement and Release and the effect
of him signing this Settlement Agreement and Release; and



B.
That he is waiving rights and claims in exchange for consideration to which he
is not otherwise entitled; and



C.
THAT HE SIGNS THIS SETTLEMENT AGREEMENT AND RELEASE AS HIS OWN FREE ACT AND
DEED, WITHOUT ANY COERCION OR DURESS, AND THAT HE HEREBY RELEASES THE RIGHTS AND
CLAIMS SET FORTH ABOVE IN EXCHANGE FOR THE CONSIDERATION SET FORTH IN THIS
SETTLEMENT AGREEMENT AND RELEASE TO WHICH HE WOULD NOT OTHERWISE BE ENTITLED.





/s/ Jeremy Gamboa    9/25/2017    
Jeremy Gamboa                Date




/s/ Trenton D. Hampton    9/25/2017    
On Behalf of Ferrellgas, Inc. (Name)     Date


_SVP ________________________
Title


 




{00183466.DOCX}

